

116 HRES 534 IH: Recognizing the 60th anniversary of the U.S. Open of Surfing.
U.S. House of Representatives
2019-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 534IN THE HOUSE OF REPRESENTATIVESJuly 30, 2019Mr. Rouda submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONRecognizing the 60th anniversary of the U.S. Open of Surfing.
	
 Whereas the 60th U.S. Open of Surfing will take place from July 27 to August 4, 2019, in Huntington Beach, California;
 Whereas the surfing competition has taken place annually in Huntington Beach since 1959; Whereas the U.S. Open of Surfing attracts hundreds of thousands of people to Huntington Beach every year;
 Whereas Huntington Beach is known as Surf City USA; Whereas the competition, formerly called the West Coast Surfing Championship, the United States Surfing Championships, and Ocean Pacific Pro, established its current name in 1994;
 Whereas the U.S. Open of Surfing awards a $10,000 first place prize, one of the largest prize purses in the industry;
 Whereas the competition serves as a World Surf League qualifier; Whereas the entire event is free and open to the public and includes activities such as customization workshops, onsite surfboard shaping, art installations, and more;
 Whereas the event was extended to include other action sports, including skateboarding and BMX; Whereas Jack Haley and Linda Benson were the first champions of the competition in 1959, in the male and female categories, respectively;
 Whereas Corky Carroll won the competition in 1966, 1967, and 1969, and later became the first professional surfer as well as the first surfer offered paid endorsements;
 Whereas Joyce Hoffman, after winning the U.S. Open of Surfing four times, became the first internationally recognized female surfer;
 Whereas notable surfers are inducted into the Surfing Walk of Fame and to the Surfers’ Hall of Fame as part of the event;
 Whereas the local hero award is presented to a surfer who has resided in Huntington Beach for at least 10 years or has graduated from the Huntington Union School District, has contributed to Huntington surfing culture, and has been a finalist in surfing competitions;
 Whereas the 2019 class of inductees into the Surfing Walk of Fame and the Surfer’s Hall of Fame are Derek Ho and Joel Tudor (as Surf Champions), Reynolds Renny Yater (Surf Pioneer), Jeff Divine and Art Brewer (Surf Culture), Courtney Conlogue (Woman of the Year), Sam Hawk (Local Hero), and Don MacAllister (Honor Roll); and
 Whereas the event brings approximately $16,000,000 in revenue to the Huntington Beach economy and approximately $20,000,000 in revenue to the Orange County economy annually: Now, therefore, be it
	
 That the House of Representatives recognizes the 60th anniversary of the annual U.S. Open of Surfing as a significant event for the global surfing community and for the important role it plays in the economy of Huntington Beach.
		